THE COURT
(BLATCHFORD, District Judge),
held, after argument on the part of the petitioning creditors and the receiver, that the bankruptcy act applied to the case of the Washington Marine Insurance Company, but that it was a case where the debtor proceeded against could not be found on account of the dissolution. Service of the order to show cause was, therefore, ordered to be made by publication, and the return day was adjourned to the 21st of March. On that day, on due proof of service of the order to show cause by publication, and in default of an appearance by the company, the court declared the Washington Marine Insurance Company bankrupt, and issued process accordingly.